IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RICHARD P. KNIGHT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3855

SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed January 3, 2017.

An appeal from the Circuit Court for Leon County.
Karen A. Gievers, Judge.

Richard P. Knight, pro se, Appellant.

Kenneth Steely, General Counsel, Pamela Jo Bondi, Attorney General, and
Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.